IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                 No. 98-40510
                               Summary Calendar



UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellant,

versus

MOISES CORDERO-GODINEZ,

                                                  Defendant-Appellee.

                            - - - - - - - - - -
               Appeal from the United States District Court
                    for the Southern District of Texas
                          USDC No. M-97-CR-374-1
                            - - - - - - - - - -

                                 March 9, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

               Moises    Cordero-Godinez   was   convicted     for   attempting

illegally to enter the United States after having been previously

deported in violation of 8 U.S.C. § 1326(a).           Cordero has appealed

his sentence, which was enhanced under 8 U.S.C. § 1326(b)(2).

Cordero contends for the first time on appeal that the district

court       erred   in    enhancing   Cordero’s     sentence     pursuant   to

§ 2L1.2(b)(1)(A) because the definition of “aggravated felony” in

8 U.S.C. § 1101(a)(43)(G) is unconstitutionally vague as applied to

him.       Because this issue was not raised in the district court, we

       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 98-40510
                                      -2-

review it for plain error only.           See United States v. Spires, 79

F.3d 464, 465-66 (5th Cir. 1996); see also United States v.

Knowles, 29 F.3d 947, 950-51 (5th Cir. 1994) (alleged constitu-

tional error in criminal conviction reviewed for plain error).

This court does not follow contrary authority from other circuits.

see, e.g., U.S. v. Tabocca, 924 F.2d 906, 912 (9th Cir. 1991).               To

demonstrate plain error, an appellant must show clear or obvious

error that affects his substantial rights; if he does, this court

has discretion to correct a forfeited error that seriously affects

the    fairness,    integrity,      or    public   reputation     of   judicial

proceedings, but is not required to do so.                United States v.

Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en banc) (citing

United States v. Olano, 507 U.S. 725, 730-35 (1993)).

           The Federal Public Defender does no service to the courts

or its client when it raises issues like this for the first time on

appeal.   Bound as we are by Olano, we are not required to express

a view on the merits of appellant’s challenge except to note that

it    is highly    dubious   that   the    vagueness   doctrine    applies   to

sentencing statutes that merely pertain to “the statutory range

[within which] the guideline sentence will fall.” United States v.

Pearson, 910 F.2d 221, 223 (5th Cir. 1990).            Moreover, there is no

adverse effect on this appellant’s substantial rights, nor does his

sentence reflect adversely on the fairness, integrity or public

adversely perception of judicial proceedings.

           AFFIRMED.